Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim1,9,17 objected to because of the following informalities:  "in response" has no event to respond to.  Appropriate correction is required. Examiner recommends changing every instance of “in response the preferred data query” to “in response to running and receiving the results of the preferred data query”. For the purposes of examination, claims 1,9, and 17 will be interpreted as “detecting a change in a value reported in response to running and receiving the results of the preferred data query of the user based upon historical data,” and “in response to said detecting a change in the value reported in response to running and receiving the results of the preferred data query,”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090030915 A1 (Winter) and US 20110173192 A1 (Hu), further in view of US 20120078896 A1 (Nixon) .
Regarding claim 1, Winter teaches
A system for automatic root cause analysis and generation of key metrics in a multidimensional database(par 31 “It is an object of the invention to provide an improved system and method for determining a driving factor influencing the data value of interest,”), comprising:
a computer that includes one or more microprocessors(par 119 "Embodiments within the scope of the present invention can be implemented in digital electronic circuitry, or in computer hardware, firmware, software, or in combinations thereof. "); and
a multidimensional database server executing on the computer, wherein the multidimensional database server supports at least one hierarchical structure of data dimensions(fig 1(b); par 68 "The term "cube" is intended to describe a logical organization of multidimensional data. The edges of a cube typically contain dimension values, and the body of a cube contains measure values. ");
wherein the computer that includes one or more microprocessor performs steps comprising:
receiving, at the multidimensional database server, a plurality of requests from a user, the plurality of requests each comprising one or more operations including at least one query ;
identifyinq a query of the user from the request(fig 3:302; par 81 "The user interaction module 302 manages user gestures through user interfaces, and converts the user gestures to requests comprising discreet commands for the object model module 304.);
detecting a change in a value reported in response to running and receiving the results of the preferred data query of the user based upon historical data(fig 10:1006,1008; par 113 “After adding a driving factor to the context of the original data value of interest 1002, a new data value or a set of new data values of interest may be selected 1004, in the example in FIGS. 9(a) and(b), the new level "Customer No" 914. When a new data value is selected, the levels directly involved with the new data value of interest is removed from the enumerated list 1006.”), and
in response to said detecting a change in the value compared to historical values(fig 8b:818; par 109 “In other words, the level with the noticeably greater variance is likely a driving factor. It may be desirable to further investigate this level in the context of the data value of interest 818.”), performing automatic root cause analysis and generation of key metrics regarding said change(fig 10; par 117 “The driving factor algorithm is re-executed with the new information 1008. Each time a new data value is analyzed, and a new driving factor is .
However, Winter does not specifically state automatically saving data queries in a user profile.
On the other hand, Hu teaches 
A system for automatic search personalization and generation of key metrics in a search engine (par 7 “A search method is provided, which includes: receiving a search request; extracting a user interest model from user personalized data according to the search request; obtaining a meta index of each member engine; selecting a member engine according to the meta index of each member engine, the search request, and the user interest model; sending the search request to the selected member engine, so as to enable the selected member engine to complete searching.”), comprising:
a computer that includes one or more microprocessors(par 196 “It should be understood by persons skilled in the art that, a part or all modules in the above system and server embodiments can be in integrated or dispersed arrangement.”); and
a multidimensional database server executing on the computer, wherein the multidimensional database server supports a database containing multiple data dimensions(par 85 "In a specific embodiment of the present invention, the above interest model of the document should have a dimension number the same as that of the above user interest model." a server holding a database of documents with multiple dimensions is interpreted as being equivalent to a multidimensional database.);
wherein the computer that includes one or more microprocessor performs steps comprising:
receiving, at the multidimensional database server, a plurality of requests from a user, the plurality of requests each comprising one or more operations including at least one query; (fig 8:802; par 97 "In step 802, the search service subsystem receives a search request sent from a search client.");
associating each of the one or more operations of the plurality of requests with the user at a user profile(fig 8:803; par 100 "Specifically, the user database generally stores user personalized data, including, for example, user static profile, search history, exhibition information, and location information. "); and
storing the user profile in a log at a database accessible by the multidimensional database server(fig 15:202D; par 180 "The user database 202D is configured to store or provide user personalized data.");
identifying a preferred data query of the user from the log(fig 8:803; par 99 “In step 803, the search service subsystem extracts a user interest model from a user database.” fig 13; par 138 "Specifically, the user personalized data may also be the search history of a user, and thus the obtained user interest model may be called as user dynamic interest model." Hu’s database of search history is equivalent to a log, and extracting the user interest model identifies preferred data for the search.);
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Winter to incorporate the user interest profiles of Hu.  One of ordinary skill in the art would have been motivated to remedy 


However, Winter and Hu do no specifically state monitoring for changes in query results.
On the other hand, Nixon teaches 
A system for automatic monitoring of key metrics in a multidimensional database(par 5 “The system also includes a publisher to collect information associated with the searchable items from the process control system and to publish the collected information to the search database, and a searcher to receive a request including the search profile and a query of the searchable items in the database, to search the searchable items based on the query, and to return at least a portion of the collected information based on the search profile.”), comprising:
a computer that includes one or more microprocessors(fig 1,10; par 125 “For example, the processor 1002 can be implemented by one or more Intel® microprocessors from the ; and
a multidimensional database server executing on the computer, wherein the multidimensional database server supports at least one hierarchical structure of data dimensions(par 4 “Additionally, the application stations and/or the operator workstations may access process documentation, event information, alarm information, and/or help files that describe various aspects of a process control system. Each of these different types of information may be stored in a separate database.”);
wherein the computer that includes one or more microprocessor performs steps comprising:
receiving, at the multidimensional database server, a plurality of requests from a user, the plurality of requests each comprising one or more operations including at least one query(par 4 “In some instances, search functions may be used by an operator to search a database for a desired document and/or information.”);
associating each of the one or more operations of the one or more plurality of requests with the user at a user profile(par 106 “The example search profile configuration interface 702 includes a search profile selection bar 704, search results selections 706, additional search terms 708, and a search query history 710.”); and
storing the user profile in a log at a database accessible by the multidimensional database server(fig 3:308”Search profile database”;  par 51 “The publishers 314-318 publish collected information to the relevant database(s) 304-308.”);
identifying a preferred data query of the user from the log(fig 9:916; par 122 “If a search request has been received (block 914), the searcher 310 retrieves the search profile associated with the search request from the search profile database 318 (block 916). Based on the specified search profile, the searcher 310 updates the search query (block 918). For example, the searcher 310 may change the received search query to specify particular types of search results and/or add terms to the search query.”);
detecting a change in a value reported in response to running and receiving the results of the preferred data query of the user based upon historical data(fig 3:320 par 52 “The example publishers 314-318 each include a data change listener such as the data change listener 320 included in the device publisher 314. The data change listener 320 listens or monitors for changes to data, device information, control information, or other data changes depending on which of the publishers 314-318 is implementing the data change listener 320.”;), and
in response to said detecting a change in the value reported in response to running and receiving the results of the preferred data query, performing automatic reporting of said change(fig 3:334; par 79 “Further, the display data manager 334 periodically ( e.g., every second, minute, five minutes, ten minutes, etc.) and/or aperiodically (e.g., on demand) accesses the search database 304 to determine if any of the indexed runtime data and/or source information displayed as search results has changed. If any of the indexed process control information has changed, the display data manager 334 updates the search results with the changed information and transmits the changed information to the renderer 326.”).
publisher to collect information associated with the searchable items from the process control system and to publish the collected information to the search database, and a searcher to receive a request including the search profile and a query of the searchable items in the database, to search the searchable items based on the query, and to return at least a portion of the collected information based on the search profile.”(Nixon par 5). This provides ” Thus, users viewing search results can view the most recent process control information within the search results without having to open another application to view the process control information separate from the search results and/or the initial search context.”(Nixon par 63)

Regarding claim 2, Winter, Hu, and Nixon teaches
The system of claim 1, 
Hu further teaches,
wherein the user profile comprises historical data associated with a plurality of prior requests received at the multidimensional database server, from the user.(fig 8:803; par 100 "Specifically, the user database generally stores user personalized data, including, for example, user static profile, search history, exhibition information, and location information. ")

Regarding claim 3, Winter, Hu, and Nixon teaches
 The system of claim 2, 
Hu further teaches,
wherein the user profile is updated based upon the one or more operations in each of the plurality of requests.(fig 8:803; par 100 "Specifically, the user database generally stores user personalized data, including, for example, user static profile, search history, exhibition information, and location information.")

Regarding claim 4, Winter, Hu, and Nixon teaches
The system of claim 3, 
Hu further teaches,
wherein the one or more operations comprise a data query and has access to the database of user profiles.(fig 8:803; par 100 "Specifically, the user database generally stores user personalized data, including, for example, user static profile, search history, exhibition information, and location information. ")
However, Hu does not specifically state at least one of a configuration setting, a database setting, user credentials.
On the other hand, Nixon teaches 
wherein the one or more operations comprise at least one of a configuration setting, a database setting, user credentials.(par 78 “The search filter 332 then determines, for example, a zone of control associated with the identifier and/or a job function associated with the 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Winter/Hu to incorporate the automatic security checks of Nixon.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Nixon -- a need for a solution for the issue of only returning data that the user should have access to -- with Nixon providing a known method to solve a similar problem. Nixon provides the following, “The system also includes a publisher to collect information associated with the searchable items from the process control system and to publish the collected information to the search database, and a searcher to receive a request including the search profile and a query of the searchable items in the database, to search the searchable items based on the query, and to return at least a portion of the collected information based on the search profile.”(Nixon par 5)
 
Regarding claim 5, Winter, Hu, and Nixon teaches
The system of claim 4, 
Hu further teaches,
wherein one or more of the plurality of requests are directed to the preferred data query of the user.( fig 8:803; par 99 “In step 803, the search service subsystem extracts a user interest model from a user database.” par 100 "Specifically, the user database generally stores user personalized data, including, for example, user static profile, search history, exhibition information, and location information." Par 102 “Specifically, in the selection, the factors such as the meta index and the user interest model as well as the search request, are considered, and the specific selection process is described in detail below.” fig 13; par 138 "Specifically, the user personalized data may also be the search history of a user, and thus the obtained user interest model may be called as user dynamic interest model.")

Regarding claim 6, Winter, Hu, and Nixon teaches
The system of claim 1, 
Nixon further teaches,
wherein a detecting a change in a value reported in response the preferred data query of the user is based upon watched data that the change listener is monitoring. (Par 52 “The example publishers 314-318 each include a data change listener such as the data change listener 320 included in the device publisher 314. The data change listener 320 listens or monitors for changes to data, device information, control information, or other data changes depending on which of the publishers 314-318 is implementing the data change listener 320.”)
However, Nixon does not specifically teach at least one hierarchical structure of data dimensions
On the other hand, Winter teaches 
detecting a change in a value reported in response the data query of the user is based upon historical data (fig 10:1006,1008; par 113 “After adding a driving factor to the context of the original data value of interest 1002, a new data value or a set of new data values of interest may be selected 1004, in the example in FIGS. 9(a) and(b), the new level "Customer No" 914. When a new data value is selected, the levels directly involved with the new data value of interest is removed from the enumerated list 1006.”) of the at least one hierarchical structure of data dimensions. (fig 1(b); par 68 "The term "cube" is intended to describe a logical organization of multidimensional data. The edges of a cube typically contain dimension values, and the body of a cube contains measure values. ")

Regarding claim 7, Winter, Hu, and Nixon teaches
 The system of claim 6, 
Winter further teaches
wherein performing automatic root cause analysis and generation of key metrics regarding said change comprises determining a plurality of data dimensions responsible for said change (fig 10:1006,1008; par 113 “After adding a driving factor to the context of the original data value of interest 1002, a new data value or a set of new data values of interest may be selected 1004, in the example in FIGS. 9(a) and(b), the new level "Customer No" 914. When a new data value is selected, the levels directly involved with the new data value of interest is removed from the enumerated list 1006.”).

Regarding claim 8, Winter, Hu, and Nixon teaches
The system of claim 7, 
Winter further teaches
wherein a set of the plurality of data dimensions responsible for the change is provided to the user(fig 10: 1008,1010; par 115 “The level "Margin Range" 924 is added 1010 and displayed after this round of execution for the driving factors algorithm. This process will continue 1012 until the user is satisfied with the results of the analysis.”), the set of the plurality of data dimensions comprising a set of data dimensions most responsible for said change(fig 10:1008; par 117 “The driving factor algorithm is re-executed with the new information 1008. Each time a new data value is analyzed, and a new driving factor is determined 1008, the new driving factor is added to the existing dimensional context 1010. This process can be repeated until the scope of the analysis is sufficiently narrowed and the relevant data is sufficiently focused.”).

Regarding claims 9-16, they are the method that the system of claims 1-8 implements, and are rejected for the same reasons.

Regarding claims 17,18,19,20, they are the non-transitory computer readable storage medium containing instructions to implement the system of claims 1,7,8,4 respectively and are rejected for the same reasons.

Response to Arguments
Applicant's arguments filed 04/26/2021 have been fully considered but they are not persuasive. 

With respect to the independent claims, the applicant has further argued that Winter, Hu, and Nixon does not teach limitation “detecting a change in a value reported in response the preferred data query of the user based upon historical data”. The examiner respectfully disagrees. Nixon teaches, in the cited fig 3:320 par 52 “The example publishers 314-318 each include a data change listener such as the data change listener 320 included in the device publisher 314. The data change listener 320 listens or monitors for changes to data, device information, control information, or other data changes depending on which of the publishers 314-318 is implementing the data change listener 320.”;. The examiner interprets this as “detecting a change in a value reported in response the preferred data query of the user based upon historical data”. 


With respect to the independent claims, the applicant has further argued that Winter, Hu, and Nixon does not teach limitation “in response to said detecting a change in the value 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Individually, Nixon teaches “in response to said detecting a change in the value reported in response the preferred data query,” and Winter teaches “performing automatic root cause analysis and generation of key metrics regarding said change”.
One of ordinary skill in the art would have been motivated to remedy the shortcomings of Winter – knowing when to start the process of change analysis -- with Nixon providing a known method to solve a similar problem. Nixon teaches “in response to said detecting a change in the value reported in response the preferred data query,”, in the cited fig 3:320 par 52 “The example publishers 314-318 each include a data change listener such as the data change listener 320 included in the device publisher 314. The data change listener 320 listens or monitors for changes to data, device information, control information, or other data changes depending on which of the publishers 314-318 is implementing the data change listener 320.”; and fig 3:334; par 79 “Further, the display data manager 334 periodically ( e.g., every second, minute, five minutes, ten minutes, etc.) and/or aperiodically (e.g., on demand) accesses the search database 304 to determine if any of the indexed runtime data and/or source information displayed as search results has changed. If any of the indexed process control information has changed, the display data manager 334 updates the search results with the 
One of ordinary skill in the art would have been motivated to remedy the shortcomings of Nixon -- explaining why a detected change in search data happened -- with Winter providing a known method to solve a similar problem. Winter teaches “performing automatic root cause analysis and generation of key metrics regarding said change.” Winter teaches this in the cited fig 8b:818; par 109 “In other words, the level with the noticeably greater variance is likely a driving factor. It may be desirable to further investigate this level in the context of the data value of interest 818.” And fig 10; par 117 “The driving factor algorithm is re-executed with the new information 1008. Each time a new data value is analyzed, and a new driving factor is determined 1008, the new driving factor is added to the existing dimensional context 1010. This process can be repeated until the scope of the analysis is sufficiently narrowed and the relevant data is sufficiently focused.” Examiner interprets this as “detecting a change in the value reported in the preferred data query, performing automatic root cause analysis and generation of key metrics regarding said change.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190362025 A1 - Zhou -  improving search with user profiles
US 20170169244 A1 - McGrew - provides views of data based on changes or rules.
US 6094651 A - Agrawal - surprise values and thresholds to detect changes in data.
US 20170262495 A1 - Peloski - monitors persistent queries.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113